Citation Nr: 1603783	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral disabilities of the feet and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from June 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this claim in May 2013 and January 2014 for evidentiary development.  All actions required by the remand have been accomplished and the case is ripe for appellate review.  


FINDING OF FACT

The evidence of record indicates that it is at least as likely as not that current foot/ankle disabilities had causal origins with an in-service fall aboard a naval vessel.  


CONCLUSION OF LAW

The requirements for service connection for bilateral disabilities of the feet and ankles have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). Osteoarthritis is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker at 708 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, the appellant could establish service connection both by showing a nexus to service or by establishing a continuity of symptomatology since service separation.  Id.  Further, should the arthritis first have become manifest to a compensable degree within the first post-service year, service connection would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran served aboard a naval vessel during the Vietnam War, and essentially, he contends that during operations, there was a loud explosion on the ship which caused him to jump from one deck to a lower deck while he was at his battle station.  He states that he experienced pain in his feet and ankles as a result of this, and contends that current disabilities affecting the feet and ankles had causal origins in service.  

The service treatment records do not contain documentation of any injury to the feet and ankles.  The Veteran has testified that the jumping incident occurred in 1966, in the months prior to his discharge from naval service, and that he saw naval medical personnel on an outpatient basis at the Oak Knoll Naval Hospital upon his ship's return from sea.  Essentially, he stated that these outpatient treatment sessions were to manage pain in his feet and ankles.  The record does not contain these outpatient records despite numerous efforts to obtain them from the National Personnel Records Center (NPRC).  While these records would certainly be helpful to the Veteran's claim, their absence is not necessarily a factor weighing against the Veteran's assertions.  

Indeed, as a layperson, he is competent to testify as to incidents and events that occurred in service which, when viewed in the overall context of the type of service rendered, are consistent with that service (and are not directly contradicted).  The Veteran did serve as a hospital corpsman with duty aboard a ship that homeported in Alameda, California.  The DD Form 214 notes that, at the time of separation, the Veteran was stationed in Oakland, California.  The Oak Knoll Naval Hospital, which was later renamed the Oakland Naval Hospital, is also located in Oakland, California, and thus, it is not improbable that the Veteran sought treatment for lower extremity pain at the time near to his service discharge.  It is also noted that the Veteran, as a hospital corpsman (and radiology technician for VA post-service) does, to some degree, have medical expertise and an understanding of pathologies of the joints and bones.  His attesting to seeking treatment for pain and testimony regarding the type of injury received is thus given more probative weight than would the testimony of a pure layperson.  

The Veteran has been treated by VA clinicians on several occasions, and has, most recently, been diagnosed with bilateral degenerative joint disease in the feet and ankles as well as fracture residuals in both extremities.  Specifically, traumatic arthritis was listed in the right foot and ankle.  Letters provided by physicians with whom the Veteran worked in his post-service career at a VA Medical Center attest to the nature and etiology of the bilateral ankle and foot conditions.  One of these letters, from a radiologist and chief of diagnostic imaging at a private medical center, stated that "there is no doubt that [the Veteran] suffers from severe osteoarthritis of his right talonavicular joint."  Further, it was noted that "it is likely that he had an associated avascular necrosis in the distal talus."  With respect to nexus, it was stated that "in the absence of any other right foot or ankle injury, it is not difficult to surmise that his posttraumatic arthritis resulted from his Vietnam era injuries."  This opinion was added to the record in February 2014, and was followed by a separate letter, also added in that month, by another physician.  That doctor, also a radiologist and former chief of radiology at the Spokane, Washington VA Medical Center, stated that "pain and disability" in the bilateral feet (caused by osteochondritis, secondary to vascular necrosis, which was post-traumatic in nature) was "obviously secondary to the trauma incurred by him while in the Vietnam combat zone in 1966."  The outpatient treatment at Oak Knoll Naval Hospital, which is conceded despite a lack of availability of outpatient records, was deemed to not be "complete[]."  

In September 2014, the Veteran was examined by VA.  In the narrative portion of the examination report, it was determined that he experienced bilateral degenerative joint disease in the bilateral ankles as well as avascular necrosis and talonavicular hardware failure in the right foot/ankle.  Foot/ankle fracture residuals were also noted to have been present bilaterally since 1966 as "per the Veteran."  With respect to etiology, as the examiner did not find documentation of treatment of ankle/foot conditions in service, he did not feel as if it was at least as likely as not that current bilateral foot/ankle disabilities had causal origins in service.  He did, however, note that should records from Oak Knoll Naval Hospital document a foot injury, he would change his opinion to a favorable one.  

In essence, the evidence is overwhelmingly supportive of a finding that the ankle and foot issues, which required surgical correction in 2010 on the right side, are due to a trauma.  The Veteran has not presented evidence of any other significant traumatic event involving his lower extremities which might explain the origin of current disabilities, and his allegations with respect to an injury aboard ship are considered to be credible.  Indeed, shipboard operations occur in a fluid environment and are dangerous by nature.  That the Veteran might have heard a loud explosion while at General Quarters, particularly while his ship was patrolling off the coast of Vietnam, and that he jumped to another deck and experienced a hard landing, is fully within the circumstances of service that he rendered as a Navy corpsman aboard ship.  The lack of documentation in the service treatment records is not, in itself, a sufficient basis on which to form a medical rationale, and thus, the basis for the negative opinion of 2014 can't be considered probative.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Conversely, the medical evidence supplied by the two independent radiologists links current pathology to in-service trauma, and indeed, the September 2014 examiner corroborates this (and hesitates to make a positive nexus opinion solely because he cannot locate documentation of consultation for pain in the feet on an outpatient basis in the last several months of service).  As the outpatient consultations are also consistent with where the Veteran served, they can be conceded.  This means, essentially, that the cumulative evidence of record supports a finding that bilateral foot/ankle disabilities are at least as likely as not related to in-service trauma, with the only opinions against this conclusion being non-probative.  As such, the requirements for service connection have been met and the claim is granted.  


ORDER

Entitlement to service connection for bilateral disabilities of the feet and ankles is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


